DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference signs 210, 235 and 259 used in the specification are not shown in the drawings.    
The drawings are also objected to because of the following:
First aft reaction wall segment 233 in shown in Figures 5A and 11A as being near edge 5.  However, Figure 10C shows the first aft reaction wall segment 233 as being near edge 6.  A similar deficiency is present in Figures 17A, 19A, 19C, 20A and 20C.  Applicant is requested to review Figures 1-20C and correct deficiencies regarding labeling of segment 233. 
Reference sign 208 (nut retention flange) is pointing to different parts of the nut clip in Figures 1 and 2 as well as in Figures 13 and 14.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
Claims 4-15 and 18-20 are objected to because of the following informalities:  
Claim 4 recites limitation “the second aft reaction wall” in the last line (line 9) of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It appears that the Applicant is intending to refer to “the second aft reaction wall angled segment”.
Claim 5 recites limitation “the edge” in the last line (line 5) of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “an edge” or similar.
Claims 6-7 are objected to by virtue of their dependency on claims 4-5.
Claim 8 recites limitation “the edges of the main body” in line 42.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “an edge”.
Claim 8 recites limitation “the first point” in line 45.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a first point”.
Claim 9 recites limitation “a second point” in line 8.  It appears that the Applicant is referring to the limitation “a second point” in line 4 of claim 9 instead of introducing a new limitation.  Examiner suggests changing the limitation in line 8 to “the second point”.
Claim 10 recites limitation “a central longitudinal axis” in line 2.  It appears that the Applicant is referring to the limitation “a central longitudinal axis” in claim 8 instead of introducing a new limitation.  Examiner suggests changing the limitation to “the central longitudinal axis”.
Claims 11 and 12 recites limitations “the first longer side edge” and “the second longer side edge”.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “an edge of the first longer side” and “an edge of the second longer side” in claim 11 and changing to “the edge of the first longer side” and “the edge of the second longer side” in claim 12.
Claims 13 and 15 are objected to by virtue of their dependency on claim 9.
Claim 14 recites limitation “a central longitudinal axis” in line 2.  It appears that the Applicant is referring to the limitation “a central longitudinal axis” in claim 8 instead of introducing a new limitation.  Examiner suggests changing the limitation to “the central longitudinal axis”.
Claim 18 recites limitation “the second aft reaction wall segment” in the last line (line 9) of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It appears that the Applicant is intending to refer to “the second aft reaction wall angled segment”.
Claim 19 recites limitation “the edge” in the lines 5 and 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  See objection of claim 5 above for Examiner’s suggested wording.
Claim 20 is objected to by virtue of its dependency on claim 19.
Appropriate correction is required.
Allowable Subject Matter
Claims 5-7 and 19-20 are objected to as set forth in this Office Action and/or as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Closest prior art is Csik et al. (US PGPUB 2008/0310931A1), which fails to disclose/teach forward and aft reaction wall segments that are angled in such a way that their projections would intersect on the left and right side intersection points located outside the main body.  Csik et al. (US PGPUB 2009/0103997A1) shows a pivoting nut in Figure 13, however, it fails to teach first and second forward and aft angled wall segments.  
Claims 19-20 are method steps using the structure of the device in claims 5-7.

Claims 8-15 are objected to as set forth in this Office Action, but would be allowable if rewritten to overcome objections set forth in this Office Action.  
Prior art fails to teach forward and aft reaction wall segments that are angled in such a way that projections from the wall segments of the clip and longer sides of the nut will intersect outside the edges of the main body as claimed in claim 8. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Csik et al. (US PGPUB 2008/0310931A1), hereinafter referred to as Csik, in view of Csik et al. (US PGPUB 2009/0103997A1), hereinafter referred to as Csik-A.

Regarding claim 1, 
Csik discloses:
As shown in Figures 11-13, a clip for a nut clip comprising: 
a main body comprising an aft reaction boss 270 defining at least a portion of a nut containment channel 266.
As best understood, a nut retention flange 264 defining at least a further portion of the nut containment channel 266 and connected to the main body by a nut retention flange attachment member (transition wall 262 shown in Figure 7) spaced apart from the aft reaction boss 270.
As shown in Figure 13, a forward reaction wall 288 comprising portion of the nut retention flange attachment member 262 facing the nut containment channel 266.
wherein the aft reaction boss 270 comprises an aft reaction wall 276.

Csik does not explicitly disclose, but Csik-A teaches:
Csik-A teaches a clip element where the nut can allowed to float/pivot in order to allow self-adjustment of the nut inside the channel.  See Figure 13 and paragraph 0010.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aft and forward reaction walls  shown in Csik to allow them to be selectably contacted by the nut similar to that as taught by Csik-A in order to allow the nut to float/pivot and allow for self-adjustment, alignment of the nut inside the channel. 
As set forth above, the aft reaction wall 276 and the forward reaction wall 288 can be configured to be selectably contacted by a nut 206 within the nut containment channel 266 to occlude rotation of the nut 206.

Regarding claim 2,
Csik discloses:
As shown in Figure “A” below, wherein the aft reaction wall 276 comprises: a first aft reaction wall angled segment comprising a first surface of the aft reaction wall; a second aft reaction wall angled segment comprising a second surface of the aft reaction wall and disposed at an angle relative to the first aft reaction wall angled segment.

Regarding claim 3,
Csik discloses:
wherein the forward reaction wall 288 comprises, as shown in Figure “A” below, a first forward reaction wall angled segment comprising a first surface of the forward reaction wall; a second forward reaction wall angled segment comprising 

Regarding claim 4,
Csik discloses:
Broad claim language does not define the plane occupied by the projection lines or requires the projection lines of various segments to be in the same plane.  For example, a projection line along the segments could be drawn in and out of the page without intersecting each other.  Therefore, claimed limitations are met by features shown in Figure “A”. 
wherein a first forward reaction wall angled segment projection comprising a line projected along the first forward reaction wall angled segment is non-intersecting to a first aft reaction wall angled segment projection comprising a line projected along the first aft reaction wall angled segment.  See Figure “A” below.
wherein a second forward reaction wall angled segment projection comprising a line projected along the second forward reaction wall angled segment is non-intersecting to a second aft reaction wall angled segment projection comprising a line projected along the second aft reaction wall.  See Figure “A” below.

Regarding claim 16: 
Method step limitations of claim 16 set forth the provision and use of the apparatus of a device similar to what is claimed in claim 1.  Limitations of device claimed in claim 1 are disclosed by Csik (as modified by Csik-A) as set forth in 

Regarding claim 17: 
Method step limitations of claim 17 set forth the provision and use of the apparatus of a device similar to what is claimed in claims 2-3.  Limitations of device claimed in claims 2-3 are disclosed by Csik (as modified by Csik-A) as set forth in the rejection of claims 2-3 shown above.  Therefore, Csik discloses such method steps since the structure of the apparatus has been demonstrated as anticipated.

Regarding claim 18: 
Method step limitations of claim 18 set forth the provision and use of the apparatus of a device similar to what is claimed in claim 4.  Limitations of device claimed in claim 4 are disclosed by Csik (as modified by Csik-A) as set forth in the rejection of claim 4 shown above.  Therefore, Csik discloses such method steps since the structure of the apparatus has been demonstrated as anticipated.


    PNG
    media_image1.png
    675
    729
    media_image1.png
    Greyscale

Figure “A”: Taken from Figure 13 of Csik (examiner amended).
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/AMIT SINGH DHILLON/Examiner, Art Unit 3677